         Case 1:20-cv-03168-RMP      ECF No. 18     filed 07/29/21      PageID.634 Page 1 of 2




 1
                                                                               FILED IN THE

 2
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON




 3                                                                     Jul 29, 2021
                                                                          SEAN F. MCAVOY, CLERK


 4

 5                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
 6

 7       LA TRISA E.,
                                                       NO: 1:20-CV-3168-RMP
 8                                 Plaintiff,
                                                       ORDER GRANTING PARTIES’
 9             v.                                      STIPULATED MOTION TO REMAND

10       COMMISSIONER OF SOCIAL
         SECURITY,
11
                                   Defendant.
12

13            BEFORE THE COURT is the parties’ Stipulated Motion for Remand pursuant

14   to sentence four of 42 U.S.C. §405(g). ECF No. 17. Plaintiff La Trisa E. 1 is

15   represented by Attorney D. James Tree. The Defendant is represented by Special

16   Assistant United States Attorney Shata L. Stucky.

17            After consideration, IT IS HEREBY ORDERED that the parties’ Stipulated

18   Motion for Remand, ECF No. 17, is GRANTED. Pursuant to the parties’

19

20   1
         The Court uses Plaintiff’s first name and last initial to protect her privacy.
21


     ORDER GRANTING PARTIES’ STIPULATED MOTION TO REMAND ~ 1
       Case 1:20-cv-03168-RMP      ECF No. 18   filed 07/29/21   PageID.635 Page 2 of 2




 1   stipulation, the Commissioner’s final decision is reversed and remanded for

 2   further proceedings pursuant to sentence four of 42 U.S.C. §405(g). Upon remand

 3   to the Commissioner of Social Security, the Appeals Council should instruct the

 4   Administrative Law Judge to offer the claimant a new hearing and further evaluate

 5   the severity of Plaintiff’s impairments and the opinion evidence of record consistent

 6   with the requirements of SSR 96-8p, including the opinion of Derek Leinenbach,

 7   M.D. See ECF No. 17 at 2. The Appeals Council also should instruct the

 8   Administrative Law Judge to obtain supplemental vocational expert evidence if

 9   warranted by the record, and take any further action needed to complete the

10   administrative record and issue a new decision. See id.

11          Upon proper presentation, this Court will consider Plaintiff’s application for

12   costs and attorney’s fees under 28 U.S.C. § 2412(d).

13          IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary

14   Judgment, ECF No. 14, is DENIED AS MOOT.

15          IT IS SO ORDERED. The District Court Clerk is directed to enter this

16   Order and provide copies to counsel, enter judgment in favor of Plaintiff, and close

17   the file.

18          DATED July 29, 2021.

19                                               s/ Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
20                                               United States District Judge

21


     ORDER GRANTING PARTIES’ STIPULATED MOTION TO REMAND ~ 2
